B. F. SAFFOLD, J.
The statute approved October 10 th, 1868, “ for the protection of bona fide purchasers for a valuable consideration,” is not a mere registration law, the essence of which is notice.
It declares that the liens of judgments created or preserved by certain acts and sections of acts, and by the Revised Code, shall be null and void against purchasers in good faith for valuable consideration, in certain cases. One of these cases is, when the property subject to the lien is purchased after the return of one execution and before the delivery of another to the sheriff, an entire term intervening.
Want of notice and payment pf the purchase-money are not necessary ingredients of a purchase in good faith for valuable consideration. The faith of a transaction involves the motive with which it is entered into. Thus, if a purchaser knowing of a judgment, not itself a lien, has the view and purpose to defeat the creditor’s execution, his purchase is iniquitous and fraudulent, and is void against the creditor, notwithstanding he may give a full price. But if his intention is pure, the sale is valid. — Beals v. Guernsey, 8 John. 448; 8 Taunt. 678; 1 Burr. 474. Mere knowledge of a lien is not incompatible with good faith, because the purchaser may buy subject to it.
The freedom of sale and purchase of property is as essential as the security of debts. The statute seems to have been intended to accomplish both of these ends. It prescribes the conditions of the lien, and protects the purchaser unless they are complied with. Without the required precautions, there is no lien ; it is null and void.
The bill was filed to correct a mistake in a deed, and to obtain the protection of the statute above referred to against a threatened sale of the complainant’s land under an execution against her vendor. The demurrer to the bill *77on the ground of failure to allege want of notice, and payment of all the purchase-money, was erroneously sustained.
The deeree is reversed, and the cause remanded.